UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6603


MICHAEL M. THOMPSON,

                Petitioner - Appellant,

          v.

JOEL ZIEGLER, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:13-cv-15862)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael M. Thompson, Appellant Pro Se.     John Fulton Gianola,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael    M.    Thompson,     a   federal      prisoner,    appeals       the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.       We   have   reviewed       the   record   and    find   no

reversible    error.      Accordingly,        although    we   grant     leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the   district   court.       Thompson       v.   Ziegler,   No.   5:13-cv-15862

(S.D.W. Va. Apr. 14, 2015).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                         2